Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 28 October 2021. Claims 4-9 are pending in the instant application. Applicant’s election of Group II (claims 4-9) is noted. Because Applicant did not distinctly and specifically point out any purported errors in the restriction requirement, the election has been treated as an election without traverse (see M.P.E.P. § 818.03(a)). Claims 4-9 are currently under examination.

37 C.F.R. § 1.98
	The information disclosure statement filed 05 March 2020, has been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
Acknowledgement is hereby made of receipt and entry of the drawings filed on 05 March 2020, which are deemed to be acceptable.

35 U.S.C. § 112, First Paragraph
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 

Enablement
Claims 4-9 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claimed invention is directed toward a method of eliciting an immune response in an individual comprising administering to an individual in need thereof a nucleic acid molecule encoding one or more polypeptides set forth in SEQ ID NOS.: 1-12.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).
	The claims simply require the administration of a nucleic acid molecule (RNA or DNA) to an individual and fail to provide any meaningful structural characteristics pertaining to the construct of interest. It seems that simply administering a nucleic acid in the absence of other structural elements will not produce the et al., 2012; Li et al., 2012; Pollard et al., 2013). The disclosure fails to provide adequate guidance pertaining to the ability of naked nucleic acids to induce the desired immune response. While the disclosure references nucleic acid vaccines, these were produced in the context of recombinant VSVs and nano-packaged peptides. Amendment of the claim language to reference a method of eliciting an immune response in a patient by administering a DNA molecule encoding the peptides of SEQ ID NOS.: 1-12, wherein the coding portion is operably linked to a promoter/expression cassette that leads to stable and persistent expression of the protein(s) of interest in the target tissue suitable to induce an immune response against the immunogen encoded thereby, or something similar thereto as supported by the disclosure, would obviate the rejection.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                            04 December 2021